DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20 and 24-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or fairly render obvious the invention provided by independent claims. The closest prior art is considered to be Scipolo et al. (US 2015/0377750) and Van Winkle (US 2003/0188540). Scipolo discloses a fluid delivery system comprising a vessel having an inlet (inlet flow line via valve 112, see fig. 6), an outlet (92, see fig. 6. 7) and a body (36/26), wherein the inlet is in contact with a fluid flow channel (channel b/n wall 30 and 36) having an external wall (30) and an inner wall (36), wherein fluid flows between said inner and external walls (see at least fig. 3, 6, 7), Scipolo discloses a probe cooling assembly for cooling the fluid sample to a predetermined temperature range via a coolant fluid passage (42a/42b) wherein the cooling fluid in contact with the external wall [36] (¶ 0031), a plurality of heating coils (64) positioned longitudinally from lower to upper portion of the vessel in juxtaposed contact along the longitudinal length of the exterior of the extraction tube 62 (see ¶ 0035). Van Winkle discloses a fluid cooling system and method for exchanging thermal energy between a fluid and a thermal energy thermoelectric devices, wherein the thermoelectric devices is provided on the external . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763